            Case 3:19-cv-00699-SB           Document 22      Filed 03/19/20    Page 1 of 1




KYLE SCHUMACHER (BAR #121887)
kschumacher@perryshields.com
PERRY, SHIELDS, CAMPBELL,
FLOYD, PLLC
227 N. Loop 1604 E. Ste. 130
San Antonio, TX. 78232
503-482-8137 ph
281-715-3209 fax
Attorneys for Plaintiff
Sarika Singh
                                 UNITED STATES DISTRICT COURT

                      DISTRICT OF OREGON – PORTLAND DIVISION


                                                  CASE NO. 3:19-cv-00699-SB
Sarika Singh,

                          Plaintiff,              NOTICE OF INTENT TO SETTLE BETWEEN
                                                  PLAINTIFF AND BANK OF AMERICA, N.A.
       v.

Bank of America, N.A.,

                          Defendants.

TO THE COURT, CLERK OF COURT, AND ALL PARTIES:

       PLEASE TAKE NOTICE THAT Plaintiff Sarika Singh and defendant Bank of
America, N.A. (collectively, the “Parties”), have reached a settlement in principle of the above
captioned case and are in the process of documenting said settlement. Plaintiff anticipates
filing a dismissal of Bank of America, N.A. within 60 days once the settlement is finalized.

                                                         PERRY, SHIELDS, CAMPBELL,
                                                         FLOYD, PLLC



Dated: March 19, 2020                             By:    /s/ Kyle W. Schumacher _____
                                                         Kyle W. Schumacher
                                                         Attorney for Debtors/Plaintiff




                                       NOTICE OF INTENT TO SETTLE -1-
